Citation Nr: 1625489	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-28 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for service-connected lumbar strain with spondylolisthesis at L5-S1, status post-spinal fusion (claimed as low back pain, surgery, and scoliosis), evaluated as noncompensable prior to October 12, 2012, and as 10 percent disabling from October 12, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to May 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.  

The November 2010 rating decision granted service connection for the lumbar spine disability, with a 10 percent initial rating assigned effective from July 19, 2010.  During the pendency of the appeal, an October 2013 rating decision assigned a 10 percent staged initial rating effective from October 12, 2012.

The Veteran was scheduled for a local hearing before a Decision Review Officer (DRO) on August 20, 2013.  However, in a written statement received on August 9, 2013, the Veteran requested cancellation of the hearing.  Thus, the Board finds that any hearing request has been withdrawn.  38 C.F.R. § 20.704(e) (2015).

The issue of service connection for a hip disability has been raised by the record in statements received by VA on November 26, 2013, and on February 18, 2014, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further development is required prior to adjudicating the issue on appeal. 

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  For a VA spine examination to be adequate, the examiner must address any resultant loss in range of motion due to flare-ups in terms of degrees, or explain why it is not feasible to render such an opinion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (holding that, because the examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacked sufficient detail necessary for a disability rating).

The Veteran was provided VA examinations in November 2010 and August 2013.  In November 2010, the Veteran reported having flare-ups approximately 7 to 8 times per month, each lasting 1 to 2 days, with pain rated as 7/10.  He stated that these flare-ups were precipitated by lifting and alleviated by ceasing activity.  The Veteran reported that his symptoms did not include weakness, lack of endurance, or fatigability.  The VA examiner stated that loss of function due to flare-ups could not be determined without resorting to mere speculation; however the examiner did not explain the basis for this conclusion.  The examiner also failed to identify any range-of-motion loss specifically due to pain.    

At his August 2013 examination, the Veteran reported gradual worsening of his back disability since the prior VA exam, as well as aggravation of the disability due to activities such as lifting, excessive walking, and climbing up and down ladders.  The Veteran reported that flare-ups did not impact the function of his back.  On examination, the Veteran exhibited additional limitation in range of motion of the thoracolumbar spine after repetitive use testing.  He also demonstrated functional loss and/or impairment of the thoracolumbar spine, with contributing factors of disability noted as less movement than normal and pain on movement.  The examiner stated that he could not determine more definitive loss of function due to flare-ups without resorting to mere speculation, but did not provide further explanation.  He also expressed that he could not provide an opinion regarding the Veteran's limitation of function in degrees, as there was no literature to support making such a finding.  However, the Board observes that the examiner was not provided with the Veteran's claims file and did not consider the Veteran's past history of flare-ups.  

The record reflects that the Veteran has a history of flare-ups of his lumbar back disability.  However, the VA examiners did not adequately address this history, in particular whether the Veteran experiences additional functional limitation during such flare-ups, as required by relevant law.  Under DeLuca v. Brown, an "examiner should be asked to determine whether the . . . joint exhibits weakened movement, excess fatigability, or incoordination . . . . [T]hese determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination."  8 Vet. App. 202, 207 (1995).  Moreover, "when discussing the [veteran's] functional loss during flare-ups, the Board should request the examiner to provide the detail required by DeLuca or explain why this information could not feasibly be provided."  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  In this case, neither the November 2010 examiner nor the August 2013 examiner provided the necessary level of detail for adjudication purposes.  Accordingly, these examinations are inadequate and a new VA examination and opinion must be obtained.  Barr, 21 Vet. App. 303, 311 (2007).

In addition, the record reflects that the Veteran has been treated for his lumbar spine disability at the Eglin, Florida, Community Based Outpatient Clinic, the Pensacola, Florida VA medical center, and the VA hospital in Biloxi, Mississippi.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the AOJ must therefore obtain all VA treatment records and associate them with the claims file.  All attempts to obtain these records must be documented and the Veteran and his representative must be notified of any inability to obtain the requested documents.  The Veteran should also be provided the opportunity to identify any relevant private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify any relevant treatment from private health care providers.  All attempts to obtain any identified private treatment records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response. 

2.  Obtain all available VA treatment records from the VA medical centers in Eglin, Florida, Pensacola, Florida, and in Biloxi, Mississippi, and from any associated outpatient clinics, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Following completion of the above requested actions, the Veteran should be afforded an appropriate VA examination to determine the current level of severity of his service-connected back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain. 

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups due to the Veteran's service-connected lumbar spine disability.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion. 

In rendering the above opinion, even if the Veteran advances not having flare-ups at this time, the VA examiner should address the Veteran's reported flare-ups in the November 2010 VA examination and in any VA treatment records.  Specifically, the VA examiner should opine as to any resultant loss in range of motion due to flare-ups in terms of degrees at the time of the Veteran's reports, or explain why it is not feasible to render such an opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

4.  After completion of the above, review the expanded record, including the evidence entered since the last Supplemental Statement of the Case, and determine whether higher initial ratings may be granted.  If any benefit sought remains denied, furnish the Veteran with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






